06/17/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0017


                                        DA 21-0017

                                                                          FILED
 IN RE THE MARRIAGE OF:
                                                                          JUN 1 7 2021
 CHRISTINA M. STEVENS,                                                  Bowen Greenwood
                                                                      Clerk of Supreme
                                                                                       Court
                                                                         State of Montana

             Petitioner and Appellee,
                                                                  ORDER
       and

 ROBERT A. STEVENS,

             Respondent and Appellant.


      Upon consideration of Appellant's motion for extension oftime, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including July 22, 2021, within which to prepare, file, and serve Appellant's opening
brief on appeal.
      DATED this         day of June, 2021.
                                                For the Court,




                                                Chief Justice